HOBSON, Judge.
Appellant brings an interlocutory appeal from a temporary restraining order which was granted without notice. Our review is limited to the legal sufficiency of the appellees’ complaint. Hotel-Motel, R. E. & B. U. v. Black Angus of Lauderhill, Inc., Fla.1974, 290 So.2d 479. We find that the complaint was sufficient to support the restraining order but the trial court erred in failing to require bond. Tampa Port Authority v. Deen, Fla.App.2d 1965, 179 So.2d 416; Metropolitan Dade County v. Polk Pools, Inc., Fla.App.3d 1960, 124 So.2d 737.
Accordingly, we remand with instructions to the trial court to dissolve the temporary restraining order or require that suitable bond be posted.
McNULTY, C. J., and BOARDMAN, J., concur.